1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RICK FREY, et al.,                              )   Case No.: 1:18-cv-0963 - LJO - JLT
                                                     )
12                  Plaintiffs,                      )   ORDER DIRECTING PLAINTIFFS TO
                                                     )   COMPLETE SERVICE OF PROCESS UPON THE
13          v.                                       )   UNITED STATES DEPARTMENT OF HEALTH
                                                     )   AND HUMAN SERVICES A
14   U.S. DEPARTMENT OF HEALTH AND                   )
     HUMAN SERVICES,                                 )
15                                                   )
                    Defendant.                       )
16                                                   )

17          On October 3, 2018, the Court ordered Plaintiffs to show cause why sanctions should not be

18   imposed for their failure to comply with the Court’s order and failure to prosecute the action. (Doc. 5)

19   In the alternative, Plaintiffs were directed to file proof of service of the summons and complaint upon

20   the defendant. (Id. at 2) The same day, Plaintiffs filed a proof of service indicating they had served the

21   US Department of Health and Human Services by priority mail on August 7, 2018. (Doc. 6 at 1)

22          The Court finds the proof of service filed by Plaintiffs fails to conform to the requirements of

23   the Federal Rules of Civil Procedure for proper service upon an agency of the United States.

24   Accordingly, the Court ORDERS:

25          1.      The order to show cause dated October 3, 2018 remains in effect;

26          2.      Plaintiffs SHALL show cause in writing why sanctions should not be imposed or they

27                  SHALL file proof of service indicating the U.S. Department of Health and Human

28

                                                         1
1                  Services has been served in compliance with the requirements of the Federal Rules of

2                  Civil Procedure no later than November 9, 2018;

3    Plaintiffs are advised that failure to comply will result in the recommendation that the action be

4    dismissed for failure to comply with the Court’s orders and for failure to prosecute this action.

5
6    IT IS SO ORDERED.

7       Dated:    October 9, 2018                           /s/ Jennifer L. Thurston
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
